Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/534,815 filed on 12/23/2021. 
Status of Claims
Claims 1, 4-5, 7, 10, 13-14, 16 and 19-20 are currently pending and have been rejected as follows. 
Response to Amendments
New rejections are issued under 35 USC 103. 
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Dejaeger and Nicholls references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 13, 14, 16, and 19-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Billou, US Publication No. 2015/0302367 A1, hereinafter Billou, in view of 
Dejaeger, EP 1014321 A3, hereinafter Dejaeger, in view of
Nicholls et al, US Publication No. 2005/0154674 A1, hereinafter Nicholls, in further view of
Bowman et al, US Patent No. 7,747,475 B1, hereinafter Bowman. As per, 

Claims 1, 10, 16
Billou teaches
A system for dynamic resource conversion and resource event processing, the system comprising: a mobile communication device including a first memory, at least one first processor in communication with the first memory, a widget stored in the first memory and including one or more user interfaces in communication with the at least one first processor, […], and a plurality of first instructions stored in the first memory and executable by the at least one first processor, wherein the first instructions are configured; /
A computer-implemented method for dynamic resource conversion and resource event processing, the method is executed by one or more computing processor devices and comprises: /
A computer program product comprising: a non-transitory computer-readable medium comprising: (Billou [0016] “User device 110, merchant server 140, and payment provider server 170 may each include one or more processors, memories, and other appropriate components for executing instructions such as 
[…] 
in response to receiving the first input, initiate determination that resources required to obtain the object from a resource-receiving entity are of second resource type that is different than a first resource type held in a resource depository in control of the resource-providing entity, (Billou [0039] “payment provider server 170 may determine whether user 105's payment account has a funding source that implements transactions in the preferred currency of the payee”)
initiate determination of a resource volume required for obtaining the object, wherein the resource volume is (i) of the first resource type, and (ii) determined by applying the resource type conversion rate to a second resource volume of the second resource type required for obtaining the object, (Billou [0050] “As such, the payment service provider compares the currency conversion costs among the different funding sources to determine a funding source that minimizes the cost of currency conversion. In particular, based on the transaction fee schedule, each of the credit card, the bank account, and the debit card each charges the same 2.5% of the transaction amount as the fee for currency conversion”)
and communicate a first signal to the mobile communication device that is configured to launch the widget on the mobile communication device and present on one of the one or more user interfaces the resource volume as a volume of resources of the first resource type required for procuring the object as at least part of a subsequent resource event, […] after presenting the first resource volume on the user interface; (Billou [0048] “The user installs a payment application from the payment service provider at the user's mobile device to facilitate payments. The user typically uses the payment application on the mobile device to make payments electronically at various merchants. In particular, the user allows the payment application to select and/or suggest funding sources that 
and a computing platform including a second memory storing a plurality of second instructions, and at least one second processor in communication with the second memory, wherein the at least one second processor is configured to execute the second instructions to: receive a second input […], from the resource-providing entity, that requests performance of a resource event between the resource-providing entity and the resource-receiving entity, wherein the resource event (i) includes the object and (ii) is performed using resources provided from the resource depository in control of the resource-providing entity, (Billou [0035] “At step 302, payment provider server 170 may receive a payment request from user 105 … A payment request may be sent from user device 110 to payment provider server 170. The payment request may include the payment account to be used for payment, identity of the payee, the amount of payment, and the like” noting the user requesting performance of a payment, the payee identity and the payment provider server; [0052] “FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a personal computing device ( e.g., smart phone, a computing tablet, a personal computer, laptop, wearable device, Bluetooth device, key FOB, badge, etc.) capable of communicating with the network;” [0053] “Components include an input/output (I/O) component 404 that processes a user action”)
in response to receiving the second input, determine a first resource event volume required for performing the resource event, wherein the first resource event volume is (i) of the first resource type, (ii) determined by 
and communicate a second signal to the mobile communication device, wherein in response to receiving the second signal the mobile communication device is configured to launch the widget […], (Billou [0019] “User device 110 may also include one or more toolbar applications 120 which may be used, for example, to provide client-side processing for performing desired tasks in response to operations selected by user 105. In one embodiment, tool bar application 120 may display a user interface in connection with browser application 115;” [0048] “The user installs a payment application from the payment service provider at the user's mobile device to facilitate payments. The user typically uses the payment application on the mobile device to make payments electronically at various merchants. In particular, the user allows the payment application to select and/or suggest funding sources that minimize currency conversion costs;” [0051] “the payment service provider provides comprehensive currency conversion cost comparison among different funding sources of the user. The user is able to make informed decisions regarding which funding source to use when making payments to different payees at different locations”)
wherein in response to the resource-providing entity selecting the first resource event volume, the resource event is initiated, and resources are  perform a currency conversion cost comparison among the plurality of funding sources; and select a particular funding source from the plurality of funding sources for making a payment to the payee based on the currency conversion cost comparison”)
Billou does not explicitly teach
[…] an image-capturing device […]
receive a first input, from a resource-providing entity in control of the mobile communication device, that identifies an object, wherein the first input is received by the image-capturing device scanning a barcode located on the object, 
[…] wherein the resource volume is valid for conducting the subsequent resource event within a predetermined period of time […];
[…] determined to be within the predetermined period of time […];
[…] and display within the one or more user interfaces (i) an option to select between performing the resource event with the first resource event volume or the second resource event volume, and (ii) the conversion rate used to determine the first resource event volume
Dejaeger however in the analogous art of dynamic resource conversion teaches
[…] an image-capturing device […] (Dejaeger [0020] “The scanner 14 conventionally scans or reads a product identification code such as a Universal Product Code (UPC), industrial symbol(s), alphanumeric character(s), or other indicia associated with an item to be purchase”)
receive a first input, from a resource-providing entity in control of the mobile communication device, that identifies an object, wherein the first input is received by the image-capturing device scanning a barcode located on the object, (Dejaeger [0031] “the processing unit 26 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces to include scanning a barcode to identify an object in view of Dejaeger in an effort to enable a user to select a preferred national currency (see Dejaeger [0046] & MPEP 2143G).
Nicholls however in the analogous art of dynamic resource conversion teaches
[…] wherein the resource volume is valid for conducting the subsequent resource event within a predetermined period of time […]; (Nicholls [0030] “exchange rate update system interfaces with exchange rate system 106, point of sale status system 116, or other suitable systems to provide a period of time for which a given exchange rate will be considered valid”)
[…] determined to be within the predetermined period of time […]; (Nicholls [0044] “Exchange rate suspension system 404 determines whether a dynamic currency conversion transaction should be suspended based on exchange rate expiration data, exchange rate incompatibility data, or other suitable exchange rate data. In one exemplary embodiment, exchange rate suspension system 404 determines whether an exchange rate period, such as provided by exchange rate system 304, has expired, such that the exchange rate associated with the dynamic currency conversion for a given credit card is no longer valid to be recognized by the card issuing bank”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces and Dejaeger’s image capturing device scanning a product to include predetermined time period where a resource volume is valid for a transaction in view of Nicholls in an effort to reduce processing of incorrect currency information (see Nicholls [0008] & MPEP 2143G).
Bowman however in the analogous art of dynamic resource conversion teaches
and display within the one or more user interfaces (i) an option to select between performing the resource event with the first resource event volume or the second resource event volume, and (ii) the conversion rate used to determine the first resource event volume  (Bowman figs. 6-9 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces, Dejaeger’s image capturing device scanning a product to include predetermined time period where a resource volume is valid, and Nicholls’ limited time period where the transaction is valid to include displaying within the interface and option to choose a currency and the conversion rate in view of Bowman in an effort to improve cross-border shopping and transaction experiences (see Bowman col. 2, ln. 15-18 & MPEP 2143G).
Claims 4, 13, 19
Billou teaches
wherein the first and second signals are signal communicated to the mobile communication device via one of a cellular network communication or a short-range wireless communication.  (Billou [0056] “execution of instruction sequences to practice the present disclosure may be performed by computer system 400. In various other embodiments of the present disclosure, a plurality of computer systems 400 coupled by communication link 418 to the network (e.g., such as a LAN, WLAN, PTSN, and/or various other wired or wireless networks, including telecommunications, mobile, and cellular phone networks) may perform instruction sequences to practice the present disclosure in coordination with one another”)
Claims 5, 14, 20
Billou teaches
wherein the resource event is performed via a public communication network and the second signal is configured to be displayed on a display of the mobile communication device in conjunction with one or more resource event configuration pages.  (Billou [0019] “browser application 115 may be implemented as a web browser configured to view information  
 
Claim 7 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Billou in view of Dejaeger in view of Nicholls in further view of Bowman and in even further view of
Olea, EP 3244361 A1, hereinafter Olea. As per,
Claim 7
Billou / Dejaeger / Nicholls / Bowman do not explicitly teach
wherein the resource event is performed using a real-time processing network. 
Olea however in the analogous art of dynamic resource conversion teaches
wherein the resource event is performed using a real-time processing network.  (Olea [0007] “according to the most recently available real-time foreign exchange rates, the processing system converts an amount of money payable into a number of various currencies”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces, Dejaeger’s image capturing device scanning a product to include predetermined time period where a resource volume is valid, Nicholls’ limited time period where the transaction is valid, and Bowman’s interface to include using a real time processing network in view of Olea in an effort to select .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160104239 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624